DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 17, 2020.  Claims 11 – 23 are pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 17, 2020 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Federal Republic of Germany on August 19, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 – 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claim 11 is directed to a method claim.  Therefore, claim 11 is within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claim 11 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 11 recites:

A method for determining a lane change for a driver assistance system of a vehicle, wherein the method comprises:
calculating a probability that other vehicles are driving at a higher speed in a lane which is adjacent to a current lane of the vehicle;
applying a hysteresis to the calculated probability based on a driving parameter dependent on a last lane change; and
issuing a command to change lanes depending on the probability.

The Examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining a lane change…” in the context of this claim encompasses a person (driver or passenger) observing and acquiring data and forming a simple judgement based upon the conclusions of that data whether to perform a timely lane change.  Accordingly, the claim recites at least one abstract idea.

35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method for determining a lane change for a driver assistance system of a vehicle, wherein the method comprises:
calculating a probability that other vehicles are driving at a higher speed in a lane which is adjacent to a current lane of the vehicle;
applying a hysteresis to the calculated probability based on a driving parameter dependent on a last lane change; and
issuing a command to change lanes depending on the probability.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “determining a lane change… calculating a probability that other vehicles are driving at higher speeds…; applying a hysteresis to calculated probability based… on a last lane change; and issuing a command to change lanes” the Examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the calculating other vehicles driving at a higher speed, applying a hysteresis to the calculated probability based on a driving parameter from a last lane change, and issuing a command to change lanes are recited at a high level of generality (i.e. as a general means of gathering other vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity that is not limited to actual control of the vehicle. The “vehicle controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement / use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception
(MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “determining a lane change…; calculating a probability that other vehicles are driving at higher speeds…; applying a hysteresis to calculated probability based… on a last lane change; and issuing a command to change lanes” the Examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “determining a lane change… calculating a probability that other vehicles are driving at higher speeds in a lane which is adjacent to a current lane of the vehicle; applying a hysteresis to calculated probability based… on a last lane change; and issuing a command to change lanes depending on the probability” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claims 12 – 23 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 12 – 23 are not patent eligible under the same rationale as provided for in the rejection of independent claim 11.
Therefore, claims 11-23 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 – 12 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0107687 A1 to YAMAOKA (herein after "Yamaoka") in view of U.S. Patent Application Publication No. US 2016/0297447 A1 to SUZUKI (herein after "Suzuki").
As to Claim 11 (New) 
Yamaoka discloses a driving support apparatus that teaches a method for determining a lane change for a driver assistance system (driving support apparatus 1) of a vehicle, wherein the method (see Figs. 1, 3-4, 7, and ¶0033.  In particular, see Fig. 4, Yamaoka discloses driver assistance system (driving support apparatus 1) teaching a lane change system comprising lane change assist unit 26, lane change operation recognition unit 12, target lateral position setting unit 13, and steering control unit 8) comprises: 
applying a hysteresis to the calculated probability based on a driving parameter dependent on a last lane change (see ¶0033); and 
issuing (250) a command to change lanes depending on the probability.  (See Figs. 1, 3-4, 7, ¶0033, ¶0094 - ¶0095.  In particular, see Fig. 7~ process method steps S203 - S207.  

    PNG
    media_image1.png
    514
    631
    media_image1.png
    Greyscale

See ¶0094 - ¶0095.  Yamaoka issues a command to perform lane change based upon the probability).
 However, Yamaoka’s driving support apparatus does not explicitly disclose calculating a probability that other vehicles are driving at a higher speed in a lane which is adjacent to a current lane of the vehicle. 
Suzuki’s work presents a travel control device teaching a lane change execution operation, wherein it determines an adjacent lane by using the first inter-vehicle distance; acquires a second inter-vehicle distance that is at least one inter-vehicle distance of an inter-vehicle distance between the first subsequent adjacent vehicle and a second subsequent adjacent vehicle as a vehicle subsequent to the first subsequent adjacent vehicle and an inter-vehicle distance between the first preceding adjacent vehicle and a second preceding adjacent vehicle as a vehicle preceding to the first preceding adjacent vehicle. When it is determined that there is the possibility that the first inter-vehicle distance will extend to the length allows for the lane change, waiting is determined to be necessary; and conversely, when the first inter-vehicle distance does not extend to the length allowing for the lane change, waiting is determined to be unnecessary.
Suzuki further teaches calculating a probability that other vehicles are driving at a higher speed in a lane which is adjacent to a current lane of the vehicle.  (See Figs. 2 - 4, ¶0032 -¶0033, ¶0038-¶0042, and ¶0050-¶0056.  In particular, see Fig. 3 and Fig. 4 ~ process method steps S101 - S106.  


    PNG
    media_image2.png
    457
    708
    media_image2.png
    Greyscale

-
    PNG
    media_image3.png
    477
    564
    media_image3.png
    Greyscale


See ¶0050, Suzuki discloses a lane change system based upon inter-vehicle space control, teaching calculating a probability that other (adjacent) vehicles are driving at a higher speed in an adjacent lane to a current (own) lane of the vehicle). 
Yamaoka is analogous art to the claimed invention as it relates to a lane change system in that it provides execution of a lane change operation based upon an applied hysteresis to a calculated probability respective on a last lane change.  Suzuki is analogous art to the claimed invention as it relates to a lane change system in that it provides execution of a lane change operation based upon a probability where the probability is calculated when other vehicles are driving at a higher speed in a lane adjacent to a current lane of the vehicle (subject vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaoka’s driving support apparatus wherein the driving support apparatus calculates a probability that other vehicles are driving at a higher speed in a lane which is adjacent to a current lane of the vehicle, as taught by Suzuki, to provide an appropriate lane change preparing operation can be performed according to a result of determination for the possibility of a lane change, thereby enabling benefits, including but not limited to:  predicting the influence of the preceding adjacent vehicles and the subsequent adjacent vehicles on the adjacent lane due to the lane change allows the possibility of the lane change to be determined with higher accuracy than in conventional techniques.
As to Claim 12 (New) 
Modified Yamaoka substantially discloses the method according to claim 11, wherein the driving parameter for the hysteresis is a distance traveled since the last lane change and/or a period of time elapsed since the last lane change.  (See ¶0033).
As to Claim 22 (New) 
Modified Yamaoka substantially discloses a driver assistance system (driving support apparatus 1) for a vehicle (see ¶0032 - ¶0033, driver assistance system (driving support apparatus 1) identifies adjacent lane by vehicle sensors such as camera, LIDAR, etc. in the pursuit of performing a lane change operation when appropriate for the subject vehicle to do so), comprising:
at least one sensor (stereo camera 4 and laser radar 23) which is set up to record and/or to process at least one driving parameter of the vehicle (see Fig. 4 and ¶0032 - ¶0033, Yamaoka teaches sensors comprising a camera, LIDAR, etc. that processes driving parameters of the vehicle); and 
a controller (driving support ECU 22) which is coupled to the at least one sensor (stereo camera 4 and laser radar 23) and which is set up to carry out the method for determining a lane change according to claim 11.  (See Figs. 1, 3-4, 7, ¶0032 - ¶0033, ¶0094 - ¶0095.  In particular, see Fig. 7~ process method steps S203 - S207.  See ¶0094 - ¶0095.  Yamaoka issues a command to perform lane change based upon probability of safe, successful lane change based upon input data from stereo camera 4 and / or laser radar 23).

Allowable Subject Matter
Claims 13 – 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In particular, the prior art appears to be silent in teaching or contemplating every element of representative dependent claims 13–14, 18-19, and 20-21, wherein the method applies a leak integrator to the calculated probability before applying the hysteresis, wherein the leak integrator increases the calculated probability over time and 
adds the variance of the respective normal distribution of the vehicle speed for each lane; 
comparing a deviation of the actual speed from the target speed with a threshold value; 
wherein the steps of applying hysteresis, applying a leak integrator and 
issuing a command to change lanes are only carried out if the deviation is greater than or equal to the threshold value; 
determines a normal distribution of the vehicle speed for each lane; and
calculates a difference distribution by subtracting the normal distribution of the driving speed of an adjacent lane from the normal distribution of the driving speed of the current lane of the vehicle.  Emphasis added.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The Examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661